Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Claims 1-26 have been examined.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2020/0127685 and Chen hereinafter) in view of Gans (US 2020/0201698).

Claim 1:
	Chen discloses the invention substantially as claimed.  Chen shows (figures 1, 2 and 5-6) a storage system (500) comprises a storage controller (502) connecting to plurality of non-volatile storage devices (504, 506, 508), wherein the storage controller (502) is similar to the storage controller (100) as shown in figure 1.  The storage controller (100) is coupled to a host via a system bus on one side, and is coupled to one or more non-volatile storage devices (NVM(s)) on the other side.  The storage controller (100) comprises a microcontroller unit (MCU) (102) and an ECC processor (figure 1: 104; figure 2: 200), wherein the ECC processor (200) comprises a demultiplexer (202) and a plurality of types of ECC encoders (204.1 through 204.N) (figures 1, 2 and 5-6, ¶s [0022]-[0023], [0025], [0036], [0048]-[0049] and [0052]).
	Chen also shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the ECC codeword(s) [recited as ‘ECC encoded data’] to a non-volatile storage device via the memory cross-bar (206) and the ECC codeword buffer (208) (figures 1, 2, and 5-6; ¶s [0023] & [0031], [0048]-[0049] & [0052], and step 608 of figure 6).
	Chen does not explicitly teach dependence upon predefined selection criteria.  Chen, however, teaches that the ECC engine tag may be generated according to one or many factors (i.e. high-performance NVM(s), high-quality NVM(s), and low-quality NVM(s)) (¶s [0024], [0048]-[0049]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Chen’s one or many factors as “predefined selection criteria”.  One having ordinary skill in the art would be motivated to do so because naming Chen’s one or many factors as “predefined selection criteria” would have not affected the contents of Chen’s one or many factors.
	Chen does not teach that selecting one of the error correction code types is done by the memory device.  Gans, however, teaches (figure 2) a memory module (220) comprises a controller (230) and a plurality of memories (250).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Chen’s storage system (500) as a ‘memory module’ [as suggested by Gans in figure 2], such that a (named) ‘memory module’ (itself) [would be comprised the ECC processor (200) to] select one of types of ECC encoders based on ECC engine tag of a selected NVM.  One having ordinary skill in the art would be motivated to do so because naming Chen’s storage system (500) as a ‘memory module’ would have not affect the function of Chen’s storage system (500).

Claims 2 and 5:
	Chen does not explicitly teach that selecting a type of ECC types in dependence upon a type of a connection coupling or a communication distance between the memory device and a host.  Chen, however, teaches that the non-volatile storage controller (100) is coupled to a host via a system bus (¶[0022]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the type of ECC types would have been selected according to the type of Chen’s system bus or communication distance.  One having ordinary skill in the art would be motivated to realize so because Chen teaches that ECC engine tag may be generated according to one or many factors, and not limited to Chen’s disclosed factors, and such an ECC engine tag is for indicating which type of ECC encoder may be used to encode the piece of data (¶s [0024], [0053] & [0023]).

Claim 3:
	Chen teaches that another type of factors may be related to characteristics of storage media to be used, for example, whether the non-voltage storage device to store the data is high-performance NVM or low quality NAND (¶[0024]).


Claim 4:
	Chen teaches that one type of factors may be related to whether it is “hot” data or “cold” data (¶ [0024]).

Claim 6:
	Chen further suggests that during a program operation, a first ECC engine tag may be generated to select a first type of encoder to achieve a first set of encoding characteristics (¶ [0033]).

Claim 9:
	Chen suggests that switching/reselecting between different types of encoders may be determined based on non-volatile storage device characteristics, such as error count, programming time, access latency, etc. (¶[0033] & [0007]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that one of Chen’s non-volatile storage device characteristics would have been detecting a (different) connection to a host.  One having ordinary skill in the art would be motivated to realize so because Chen’s listed characteristics are only some of the examples (i.e. “etc.”).

Claim 10:
	Chen teaches that the encoder type 1 (204.1) may be configured for high throughput/speed, the encoder type 2 (204.2) may be configured for throughput/speed and the encoder type N (204.N) may be configured for ultra-high throughput/speed (¶[0026]).
Claims 11-16 and 19-20:
	Claims 11-16 and 19-20 are rejection for reasons similar to those set forth against claims 1-6 and 9-10, respectively.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2020/0127685 and Chen hereinafter) and Gans (2020/0201698) in view of Sprouse et al. (2016/0301427 and Sprouse hereinafter).

Claims 21 and 22:
	These claims are similar to claims 1 and 2 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  
Chen shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).

Claims 23 and 24:
	These claims are similar to claims 1 and 3 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  
Chen shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).

Claims 25 and 26:
	These claims are similar to claims 1 and 5 (above) with the additional limitations of a host for performing the features of determining, selecting and informing.  
Chen shows that the MCU (102) generate an ECC engine tag to indicate which type of ECC encoder may be used to encode the piece of data received from a host.  The selected type of ECC encoder may then encode the data and send the codeword(s) to the ECC codeword buffer (208) via the memory cross-bar) (figures 1 and 2; ¶s [0023] & [0031]).
	Sprouse teaches (figure 1) a data storage system (100) having a computer system (or a host) (110) is coupling to a storage controller (124).  Sprouse also teaches that some or all of the functionality of storage controller (124) is implemented by software executed on computer system (110) (figure 1, ¶s [0071]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Chen’s functionality of MCU (102) for generating the ECC engine tag would have been implemented by software executed on Chen’s host (as suggested by Sprouse) for generating such ECC engine tag.  One having ordinary skill in the art would be motivated to combine both Chen and Sprouse are disclosing storing system having a host (Chen: figure 1; Sprouse: figure 1).




Response to Arguments
Applicant’s arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen does not teaches that the feature of selecting, by the memory device, one of error correction code types, the memory device for storing ECC encoded data.  The examiner, however, does not agree with the applicant’s remark.  Base on the art rejection in the paragraph 6 above, the combination of Chen and Gens does such feature.  Chen teaches that within the Chen’s storage system which later named as ‘memory modules’ (as suggested by Gens), a type of ECC encoding is selected so the ECC codeword is generated and  sent [recited as ‘ECC encoded data’] to a non-volatile storage device via the memory cross-bar (206) and the ECC codeword buffer (208) (Chen: figures 1, 2, and 5-6; ¶s [0023] & [0031], [0048]-[0049] & [0052], and step 608 of figure 6); and Gens: figure 2) (as rejected in the paragraph 6 above).

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111